Citation Nr: 9910608	
Decision Date: 04/16/99    Archive Date: 04/29/99

DOCKET NO.  96-42 003A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a disability of the 
lower extremities manifested by pain and numbness in the legs 
and feet secondary to the service-connected postoperative 
lumbar laminectomy with degenerative changes.  

2.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for defective hearing.  

3.  Entitlement to an increase in the 10 percent evaluation 
currently assigned for service-connected postoperative lumbar 
laminectomy with degenerative changes.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from February 1957 to February 
1977.  

By rating action in July 1977, the RO, in part, denied 
service connection for defective hearing and residuals of 
skin graft (right thigh).  The veteran was notified of this 
decision and did not appeal.  

By rating action in January 1991, service connection was 
denied for a right foot disorder, manifested by hammertoe 
deformity with bunion of the right great toe and numbness in 
the right foot and toes, claimed to be due to frostbite.  The 
veteran and his representative were notified of this decision 
and did not appeal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 decision by the RO 
which denied an increased rating for the veteran's service-
connected post operative lumbar laminectomy with degenerative 
changes, and determined that new and material evidence had 
not been submitted to reopen the claims of service connection 
for defective hearing and disabilities of the legs and feet.  
Thereafter, the veteran perfected a timely appeal.  

The Board notes that while the RO developed the veteran's 
claim involving his lower extremities as a request to reopen 
a previously denied claim, this issue was never previously 
addressed by the RO and is an original claim of secondary 
service connection.  Therefore, the Board has recharacterized 
the issue as set forth on the first page of this document.  

(The issues of service connection for a disability of the 
lower extremities manifested by pain and numbness in the legs 
and feet, secondary to service-connected post operative 
lumbar laminectomy with degenerative changes, and an 
increased rating for the service-connected low back disorder 
are the subject of the REMAND portion of this document.)  


FINDINGS OF FACT

1.  Service connection for defective hearing was denied by an 
unappealed rating action by the RO in July 1977.  

2.  The additional evidence received since the July 1977 
rating decision is not new and material, and is not so 
significant that it must be considered with all the evidence 
of record.  


CONCLUSION OF LAW

New and material evidence has not been submitted to reopen 
the claim of service connection for defective hearing.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A decision by the RO shall be final and binding on all field 
offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification of the decision.  A final and 
binding agency decision shall not be subject to revision on 
the same factual basis except by duly constituted appellate 
authorities or except where there is clear and unmistakable 
error in the decision.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. §§ 3.104, 20.1103 (1998).

Section 5108 of title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  The regulations provide that new 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).  
Current caselaw provides for a three-step approach in 
determining whether new and material evidence has been 
presented to reopen a claim.  First, it must be determined 
whether new and material evidence has been presented under 38 
C.F.R. § 3.156(a); second, if new and material evidence has 
been presented, it must be determined immediately upon 
reopening whether, based upon all the evidence and presuming 
its credibility, the claim as reopened is well grounded 
pursuant to 38 U.S.C.A. § 5107(A); and third, if the claim is 
well grounded, the merits of the claim must be evaluated 
after ensuring the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) and Winters v. West, No. 97-2180 (U. S. Vet. App. 
Feb. 17, 1999) (en banc).  

The Board notes that, until recently, caselaw of the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") mandated that an 
additional question had to be addressed; that is, whether in 
light of all the evidence of record, there was a "reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome" in the prior determination.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  This additional test 
was overruled in the Hodge case cited above.  Although the RO 
cited the overruled portion of the Colvin test, it did not 
rely on this test in determining that new and material 
evidence had not been submitted to reopen the veteran's 
claim.  Accordingly, the citing of this test is considered 
harmless error.  

As noted above, service connection for defective hearing was 
denied by the RO in July 1977 and the veteran did not appeal.  
The evidence of record at the time of the final rating 
decision included the veteran's service medical records, and 
an April 1977 VA examination report.  The service medical 
records showed that the veteran's right tympanic membrane was 
scarred at the time of his enlistment examination in February 
1957.  His hearing acuity for whispered and spoken voice 
testing was 15/15, bilaterally, and audiological testing at 
the frequencies 250, 500, 1,000, and 2,000 hertz were 20, 15, 
10, and 5 decibels, respectively, in each ear.  The service 
medical records also showed that the veteran was seen on 
several occasions during service for periodic ear infections.  
His retirement examination in March 1976 noted mild high 
frequency hearing loss in the right ear.  

The VA examination report in April 1977 showed the tympanic 
membrane was intact, and external and internal ear canals 
were normal, bilaterally.  An audiological examination 
revealed normal hearing.  

Based on this evidence, the RO denied service connection for 
defective hearing by rating action in July 1977, on the 
grounds that a hearing loss for VA purposes was not found on 
VA examination shortly after discharge from service.  

The evidence added to the record since the July 1977 rating 
decision includes copies of VA medical records from 1981 to 
1996, including VA examinations in March 1981, August 1985, 
and March 1996.  Though the veteran reported problems with 
decreased hearing on a few occasions beginning in 1985, the 
medical records and examinations did not include any findings 
or diagnosis pertaining to the veteran's ears or hearing 
acuity.  The medical records do not offer any probative 
information or medically link the veteran's current defective 
hearing to service.  Accordingly, the Board finds that the 
additional medical evidence is neither new nor material.  
Elkins v. Brown, 8 Vet. App. 391 (1995); Cox v. Brown, 5 Vet. 
App. 95 (1993); Evans v. Brown, 9 Vet. App. 273, 283 (1996).  

In his substantive appeal received in February 1997, the 
veteran reported that he had been treated by VA for his 
hearing problems, and was recently treated by a private 
hearing specialist who told him that he would probably need a 
hearing aid within two years.  Significantly, however, the 
veteran did not indicate or otherwise suggest that any of the 
physicians related his current hearing loss to service.  As 
the veteran has not asserted that there is competent medical 
evidence not of record which is relevant to his claim, the 
Board finds that remanding this matter to the RO to obtain 
the aforementioned medical reports would serve no useful 
purpose.  Medical records describing the veteran's current 
condition are not material to the issue of service connection 
and are not sufficient to reopen a claim for service 
connection based on new and material evidence.  Morton v. 
Principi, 3 Vet. App. 508, 509 (1992).  

In this regard, the Board notes that the RO notified the 
veteran on two occasions during the pendency of this appeal 
that he would have to submit new evidence that somehow 
related his current hearing loss to service in order to 
reopen his claim for defective hearing.  The medical evidence 
the veteran offered in support of his claim merely shows 
recent treatment for his hearing problems.  While the veteran 
believes that his hearing problems are related to service, he 
is not competent to determine the etiology of his current 
hearing loss.  Moray v. Brown, 5 Vet. App. 211 (1993).  

In summary, the Board finds that the additional evidence is 
not new and material, since it is essentially cumulative and 
does not include competent medical findings linking the 
veteran's current hearing loss to service.  Therefore, a 
basis to reopen the claim of service connection for defective 
hearing has not been presented.  

The Board points out that the veteran is always free to 
reopen his claim of service connection for defective hearing 
with the submission of new and material evidence which meets 
the requirements discussed above.  



ORDER

As new and material evidence has not been submitted to reopen 
the claim of service connection for defective hearing, the 
appeal is denied.  


REMAND

As noted above, the veteran's claim of service connection for 
a disability involving the veteran's legs and feet secondary 
to his service-connected low back disorder was adjudicated 
and denied by the RO in September 1996 on the basis that new 
and material evidence had not been submitted to reopen the 
claim.  However, the issue was never adjudicated previously 
on the merits.  Therefore, the issue must be remanded to the 
RO for adjudication.  

Additionally, the Board notes that there are conflicting 
medical opinions as to the etiology of the veteran's symptoms 
involving his legs and feet.  The assessment on an outpatient 
progress note in April 1996 attributed the numbness in his 
feet to the service-connected low back disorder.  However, a 
VA orthopedic examination in August 1996 indicated that it 
was unlikely that the veteran's numbness in his feet was 
related to the low back disorder.  In light of the 
conflicting medical reports and the fact that the veteran's 
claims of secondary service connection for disabilities 
involving his lower extremities have not been adjudicated on 
the merits, the Board finds that additional development is 
necessary.  

Furthermore, adjudication of this issue may affect the 
veteran's claim for an increased rating for his low back 
disorder.  If the RO finds that the veteran is entitled to 
service connection for a disability of the lower extremities, 
as secondary to the service-connected low back disorder, it 
would have to be determined whether the veteran is entitled 
to a separate disability rating for the back and the lower 
extremities.  For example, it would have to be determined 
whether the disabilities should be rated under a single 
diagnostic code such as Diagnostic Code 5293 which 
encompasses a back disability with sciatic neuropathy or 
whether a separate rating could be assigned for the back and 
any neurological impairment of the legs or feet resulting 
therefrom.  See 38 C.F.R. § 4.14 (1998); Esteban v. Brown, 6 
Vet. App. 259, 261-262 (1994).  

Although the veteran was examined by VA in August 1996, the 
examiner did not provide sufficiently detailed information to 
evaluate the functional limitations resulting from the 
disabilities, as required by 38 C.F.R. § 4.40 (1998).  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") held that the Board erred in not 
adequately considering functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45, when evaluating a service-connected 
disability involving a joint.  The Court in DeLuca remanded 
the case to the Board to obtain a medical evaluation that 
addressed whether pain significantly limited the veteran's 
functional ability during flare-ups or when his joint was 
used repeatedly over a period of time.  

Because the Codes used to rate the veteran's low back 
disability are cast in large measure in terms of limitation 
of motion, any examination for rating purposes must be 
expressed in terms of the degree of additional range-of-
motion loss due to pain on use, incoordination, weakness, 
fatigability, or during flare-ups.  DeLuca.  The Court also 
held that the examiner should be asked to determine whether 
the joint exhibits weakened movement, excess fatigability, or 
incoordination.  If feasible, these determinations were to be 
expressed in terms of additional range of motion loss due to 
any pain, weakened movement, excess fatigability, or 
incoordination.  

Where, as here, the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is 
required in order to fulfill the statutory duty to assist.  
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

Therefore, to ensure full compliance with due process 
requirements, and to ensure that VA has met its duty to 
assist the claimant in developing the facts pertinent to his 
claim, the case is REMANDED to the RO for the following 
development:  

1.  The RO should take appropriate steps 
to contact the veteran to obtain the 
name(s) and address(es) of all medical 
care providers who have treated him for 
the service-connected low back disability 
and his bilateral lower extremity 
complaints.  Based on his response, the 
RO should attempt to obtain copies of all 
such records from the identified sources 
and all pertinent VA records since 1996, 
not already on file, and associate them 
with the claims folder.  

2.  The veteran should be afforded a VA 
orthopedic and neurological examination 
to determine the extent and severity of 
his low back disability, and the correct 
diagnosis and etiology of his symptoms of 
pain and numbness in his lower 
extremities, including his feet.  The 
claims folder must be made available to 
the examiners for review, and all 
indicated tests and studies should be 
accomplished.  The clinical findings and 
reasons upon which any opinions are based 
should be typed or otherwise recorded in 
a legible manner for review purposes.  

The orthopedic examiner should determine 
as follows:  

(a)  The veteran's range of motion 
of the low back and what is 
considered normal range of motion in 
degrees.  


(b)  Whether there is muscle spasm 
on extreme forward bending; loss of 
lateral spine motion, unilateral, in 
standing position; listing of the 
whole spine to the opposite side; 
positive Goldthwait's sign; loss of 
lateral motion; osteoarthritic 
changes; narrowing or irregularity 
of joint spine; or abnormal mobility 
on forced motion.  

(c)  Whether the low back exhibits 
weakened movement, excess 
fatigability, or incoordination 
attributable to the service 
connected disability; and, if 
feasible, express these 
determinations in terms of the 
degree of additional range of motion 
loss due to any weakened movement, 
excess fatigability, or 
incoordination under § 4.45.  If the 
examiner is unable to make such a 
determination, it should be so 
indicated on the record.  

(d)  Whether pain could 
significantly limit functional 
ability during flare-ups or when the 
low back is used repeatedly over a 
period of time.  This determination 
must, if feasible, be portrayed in 
terms of the degree of additional 
range of motion loss due to pain on 
use or during flare-ups under § 
4.40.  If the examiner is unable to 
make such a determination, it should 
be so indicated on the record.  

The neurological examiner should 
determine the correct diagnosis(es) 
and etiology(ies) of the veteran's 
pain and numbness in his lower 
extremities, including his feet.  
The examiner should specify whether 
it is at least as likely as not 
[this standard must be used in 
framing the answer] that any 
identified disability is related to 
the veteran's service-connected low 
back disorder.  The examiner should 
note whether he/she agrees or 
disagrees with the VA examiner's 
opinion of April 30, 1996 to the 
effect that numbness of both feet 
was probably on the basis of lumbar 
spinal stenosis.  The reasons for 
any agreement or disagreement should 
be specified.  If feasible, any 
lower extremity symptoms related to 
disability other than that 
attributable to the back should be 
dissociated from symptoms related to 
the service connected disability.  
If dissociation is not feasible, the 
examiner should so indicate.  

(a) The examiner should note whether 
the veteran suffers from recurring 
attacks of intervertebral disc 
syndrome attributable to the service 
connected back disability; and if 
so, the degree of intermittent 
relief he experiences between those 
attacks.  The examiner should 
further state whether any 
intervertebral disc syndrome 
attributable to the service 
connected back disability results in 
incapacitating episodes and the 
total duration of any of these 
episodes.  

(b) The examiner should note if 
there is evidence that the veteran 
has sciatic neuropathy with 
characteristic pain attributable to 
the service connected back 
disability.  If so, the examiner 
should state whether the sciatic 
neuropathy results in demonstrable 
muscle spasm, absent ankle jerk, or 
any other neurological finding.  

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
development requested herein above was 
conducted and completed in full.  In 
particular, the RO should determine if 
all medical findings necessary to rate 
the veteran's service-connected low back 
disability have been provided by the 
examiners.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  The RO should also 
inform the veteran of the consequences of 
failing to report for any scheduled 
examinations.  

4.  After the requested development has 
been completed, the RO should again 
review the veteran's claim.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be furnished a Supplemental Statement of 
the Case and be given the opportunity to 
respond thereto.  The RO should also 
adjudicate the issue of service 
connection for a disability of the lower 
extremities manifested by pain and 
numbness, secondary to the service-
connected low back disability.  All 
procedural due process requirements 
should be complied with, and the veteran 
should be given the opportunity to appeal 
any adverse determinations.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  



			
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 

